PER CURIAM.
Arnica Mutual Insurance Company (Arnica) appeals from a Final Judgment entered after a jury verdict in favor of Andrea B. Weiner, as Personal Representative of the Estate of Richard J. Weiner (Weiner), in her claim for bad faith against Arnica. Arnica appeals the denial of its motion for directed verdict and its motion for new trial. We affirm.
Upon our review of the record on appeal, we find that there were disputed issues of fact as to whether or not Arnica acted in good faith towards its insured, Weiner, and, therefore, the question of the failure to act in good faith with due regard for the interest of the insured was for the jury to decide. See Boston Old Colony Ins. Co. v. Gutierrez, 386 So.2d 783 (Fla.1980) (citing Campbell v. Gov’t Employees Ins. Co., 306 So.2d 525 (Fla.1974)).
AFFIRMED.
STONE, GROSS and HAZOURI, JJ., concur.